[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             MAY 11, 2005
                             No. 04-10508
                                                           THOMAS K. KAHN
                         Non-Argument Calendar
                                                               CLERK
                       ________________________

                     D.C. Docket No. 03-00051-CR-CG

UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                   versus

MARSHALL JOSEPH BALDWIN,

                                                      Defendant-Appellant.

                      __________________________

             Appeal from the United States District Court for the
                        Southern District of Alabama
                       _________________________

                              (May 11, 2005)

                   ON REMAND FROM THE
             SUPREME COURT OF THE UNITED STATES

Before BIRCH, DUBINA and BLACK, Circuit Judges.

PER CURIAM:
      This case is before the Court for consideration in light of United States v.

Booker, 125 S. Ct. 738 (2005). We previously affirmed Baldwin’s conviction and

sentence. See United States v. Baldwin, Case No. 04-10508 (11th Cir. Aug. 30,

2004) (unpublished). The Supreme Court vacated our prior decision and

remanded the case to us for further consideration in light of Booker.

      In his initial brief on direct appeal, Baldwin did not assert error based on

Apprendi v. New Jersey, 120 S. Ct. 2348 (2000), or any other case extending or

applying the Apprendi principle. However, Baldwin sought permission to file an

amended brief to raise a claim the Guidelines were unconstitutional under Blakely

v. Washington, 124 S. Ct. 2531 (2004). We denied Baldwin’s motion to file an

amended brief.

      In United States v. Dockery, 401 F.3d 1261, 1262–63 (11th Cir. 2005), after

the Supreme Court’s remand with instructions to reconsider our opinion in light of

Booker, we relied on our earlier case of United States v. Ardley, 242 F.3d 989

(11th Cir.), cert. denied, 121 S. Ct. 2621 (2001), which observed:

      Nothing in the Apprendi opinion requires or suggests that we are
      obligated to consider an issue not raised in any of the briefs that
      appellant has filed with us. Nor is there anything in the Supreme
      Court’s remand order, which is cast in the usual language, requiring
      that we treat the case as though the Apprendi issue had been timely
      raised in this Court. In the absence of any requirement to the contrary
      in either Apprendi or in the order remanding this case to us, we apply

                                          2
      our well-established rule that issues and contentions not timely raised
      in the briefs are deemed abandoned.

Ardley, 242 F.3d at 990 (citations omitted). Thus, because Dockery had not

asserted an Apprendi (or its progeny) challenge to his sentence, we reinstated our

previous opinion. Dockery, 401 F.3d at 1263.

      In United States v. Nealy, 232 F.3d 825, 830 (11th Cir. 2000), we denied

Nealy’s attempt to raise an Apprendi-based argument for the first time by filing a

supplemental brief. We noted that “[p]arties must submit all issues on appeal in

their initial briefs.” Nealy held supplemental briefs will be authorized only when

intervening decisions or new developments arise after the moving party’s brief has

been filed, and only when that new authority relates to an issue already properly

raised in the party’s initial brief. Nealy further held “parties cannot properly raise

new issues at supplemental briefing, even if the [new] issues arise based on the

intervening decisions or new developments cited in the supplemental authority.”

Id.

      Because Baldwin did not assert error based on Apprendi (or its progeny) in

his initial brief on appeal, we reinstate our previous opinion in this case and affirm




                                           3
Baldwin’s conviction and sentence after our reconsideration in light of Booker,

pursuant to the Supreme Court’s mandate.

      OPINION REINSTATED IN PART; AFFIRMED IN PART.




                                        4